[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DATE OF SENTENCE                DECEMBER 18, 1998 DATE OF APPLICATION             DECEMBER 18, 1998 DATE OF APPLICATION FILED       JANUARY 15, 1999 DATE OF DECISION                MAY 23, 2000
Application for review of sentence imposed by the Superior Court; Judicial District of Ansonia/Milford at Milford
Docket No. CR96-27086
Paul Carty, Esg. Defense Counsel, for Petitioner.
Kevin Doyle, Esg. Assistant State's Attorney, for the State.
Sentence Affirmed.
BY THE DIVISION:
The petitioner was convicted after a jury trial of possession of marijuana over four ounces and sentenced to five years. Conspiracy to posses marijuana; five years concurrent and possession of a controlled substance with intent to sell; two years consecutive for a total effective sentence of seven years.
On September 16, 1996, Milford Police were contacted by a U.S. Postal Inspector who stated that a suspicious package in Lawndale, California was being sent to Florence McCoy at 51-C Robert Treat Drive in Milford. Investigation revealed that no such person resided at that address.
On September 18, 1996, the Postal Inspector and Milford Police intercepted the package and a K-9 dog "alerted" to the package. A search warrant was obtained and the opened package revealed a quantity of marijuana. CT Page 6704-s
The apartment was listed to Carolyn Griffiths and a black female was identified driving to and from the apartment in a car registered to Carolyn Griffiths. An undercover postal inspector delivered the package and a 16 year old black male accepted the package, signing it as D. Jones. The youth had the postal inspector wait while he made a phone call, telling someone that the package had arrived and he asked what he should do with it. He told the inspector that he would take the package and hold it for the person he spoke to on the phone. The youth then left the apartment the same time as the postal inspector. The inspector also saw a black female leave the apartment. She was seen entering her car and drove slowly past the parked vehicles on the street as if she was looking for a police presence. She was identified as Carolyn Griffiths.
At 3:15 p.m. the police executed a search warrant and found the young male, searched him and identified him as Michael Marson. He admitted that Carolyn Griffiths told him to sign a fake name if the package arrived while she was away. Police found the package of marijuana and a drug scale.
The petitioner argued that the sentence was excessive and claimed that he was only a bit player. He further argued that he was not in the habit of engaging in criminal behavior as this was his first conviction. The petitioner apologized for his involvement.
The State argued that the petitioner was alone in the apartment with sixteen pounds of marijuana. The police found a receipt in the apartment signed as D. Jones. The State feels the sentence is appropriate because of the amount found and the petitioner's involvement.
Although this was the petitioner's first conviction, it would appear that he was involved in the middle of a large scale operation to sell marijuana in the community. Even though others and himself were part of the conspiracy, he clearly knew what was going on and chose to be part of the conspiracy. Since he was in the middle of conspiracy to sell marijuana for profit, the sentence at seven years is not inappropriate or disproportionate.
The sentence is affirmed.
  Iannotti, J Klaczak, J Miano, J
Iannotti, Klaczak, Miano Judges participated in the decision. CT Page 6704-t